SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

442
KA 09-02655
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

GERALD T. WEST, DEFENDANT-APPELLANT.


JOHN E. TYO, SHORTSVILLE, FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA, FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (William F.
Kocher, J.), rendered May 13, 2009. The judgment convicted defendant,
upon his plea of guilty, of attempted rape in the first degree.

     Now, upon reading and filing the stipulation discontinuing appeal
signed by defendant on January 20, 2011 and by the attorneys for the
parties on February 10 and March 10, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court